Exhibit 99.1 SkyPeople Fruit Juice Appoints New Independent Auditor XI'AN, China, December 14th /PRNewswire-Asia-FirstCall/ - SkyPeople Fruit Juice, Inc. (NYSE Amex: SPU) ("SkyPeople" or "the Company"), a processor and manufacturer of concentrated apple, kiwifruit, pear and other fruit juices and fruit products in China, today announcedits appointment of BDO Limited, Hong Kong, as the Company’s independent auditor effective December 11th, 2009. On December 11th, 2009 the Company engaged BDO Limited to audit the Company’s financial statements for the year ended December 31, 2009.During the Company’s two most recent fiscal years, Child, Van Wagoner & Bradshawhas been engaged as an independent accountant to audit the Company. About SkyPeople Fruit Juice, Inc.
